Citation Nr: 1706160	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  16-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a white patchy, elevated lesion in the left lateral tongue area, also characterized as leukoplakia, including as secondary to exposure to herbicides.

2.  Entitlement to service connection for leukoplakia, including as secondary to exposure to herbicides.

3.  Entitlement to an increased compensable rating for hearing loss prior to May28, 2014, and in excess of 10 percent disabling thereafter.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1953 to August 1955, May 1961 to September 1982, including service in Vietnam.  He has been awarded a Combat Infantryman's Badge among his awards and decorations.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
A Board hearing via videoconference was conducted in October 2016. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration

The issues of entitlement to service connection for leukoplakia, and entitlement to a compensable rating for hearing loss prior to May 28, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the August 2010 decision denying entitlement to service connection for a white patchy, elevated lesion in the left lateral tongue area is final. The Veteran was notified of this decision and did not file a notice of disagreement or new and material evidence within one year of the decision.

2.  Evidence received since the August 2010 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.

3.  Hearing loss in both ears was assigned effective May 28, 2014 and a compensable rating was assigned as of that date based on the measured hearing loss in both ears.


CONCLUSIONS OF LAW

1. The August 2010 rating decision denying entitlement to service connection for a white patchy, elevated lesion in the left lateral tongue area is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.200, 20.302 (2016).

2. New and material evidence has been received to reopen the previously denied claim of service connection for a white patchy, elevated lesion in the left lateral tongue area. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss on and after May 28, 2014, have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In light of the favorable outcome of this appeal with respect to whether new and material evidence has been received to reopen the Veteran's claims, no discussion of compliance with VA's duties to notify and assist is necessary with regard to that issue.

With regard to the Veteran's claim for an increased rating for bilateral hearing loss on and after May 28, 2014, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. A notice letter was sent to the Veteran and service connection was essentially granted for right ear hearing loss. Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was afforded a VA audiological examination in March 2015. For the reasons indicated below, the examination was adequate and the agency of original jurisdiction (AOJ) therefore complied with the Board's remand instructions in this regard as well.

The Veteran was afforded a Board hearing in October 2016.  The Board hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2013), and that the Board can adjudicate the claim based on the current record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to an initial compensable rating for bilateral hearing loss disability is thus ready for consideration on the merits. 

New and Material Evidence 

In an August 2010 rating decision, VA denied entitlement to service connection for a white patchy, elevated lesion in the left lateral tongue area, also characterized as leukoplakia. The Veteran did not appeal; therefore, the August 2010 rating decision became final. 38 U.S.C.A. § 7105 (West 2014). In May 2014, the Veteran filed a claim for service connection of this previously denied issue. 

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id. 

Since the August 2010 rating decision, the Veteran submitted an October 2016 statement by his physician in which the physician stated that the Agent Orange exposure is a possible and probable cause of his tongue cancer.  This statement is presumed credible and taken together with the objective medical evidence of diagnoses and post-service treatment for leukoplakia, raises a reasonable possibility of substantiating the claim. Accordingly, the petition to reopen is granted and the claim is reopened. 38 U.S.C.A. § 5108.

Increased rating claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as shown below, the evidence warrants a uniform rating for the time period in question.

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. As shown below, there is method is applicable to the left ear. See 38 C.F.R. § 4.86.

On the March 2015 VA audiological examination, pure tone thresholds, in decibels, were as follows: 

HERTZ 	1000	2000	3000	4000	Average
RIGHT	15	25	65	80	46.25
LEFT		25	70	70	100	66.25

Maryland CNC speech recognition scores were 82 percent in the right ear and 76 percent in the left ear.

Using Table VI, the Veteran's examination results revealed level III in the right ear and level IV in the left ear.  However, using Table VIA, the Veteran had a level V in the left ear.  As this is more favorable for the Veteran, this value will be used in calculating his percentage.  Combining these levels according to Table VII results in a 10 percent rating.  That rating was assigned and the RO picked May 28, 2014 as the effective date.  The rating was for BILATERAL hearing loss.

The Veteran contended that the VA examination does not adequately account for his hearing loss as it is in a sound controlled room and he has trouble hearing with background noise.  He further stated in his substantive appeal that he has a difficult time having conversations, has to keep his phone and television on maximum volume, and often has to ask people to repeat themselves.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The March 2015 VA examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life in that he is unable to hear well.  This examination report therefore complied with Martinak.

The Veteran testified at the Board hearing that he has trouble hearing in that he has to ask people to repeat themselves and turns the TV volume very loud.  The Board acknowledges the lay statements of record by the Veteran contending that his bilateral hearing loss warrants an increased evaluation. In determining the actual degree of disability, however, an objective examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that there is no audiological evidence of record to support an evaluation greater than 10 percent for bilateral hearing loss for the period on and after May 28, 2014. The preponderance of the evidence is against his claim for an increased evaluation. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular consideration

The Board finds that an extraschedular rating is not warranted. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are contemplated by the applicable rating criteria. While the Veteran indicated that he had trouble hearing with background noise, the Board finds that these symptoms are contemplated by the speech recognition scores that are part of the applicable criteria.  To the extent that these symptoms are not contemplated by the criteria, the Veteran does not contend, and the evidence does not reflect, that these symptoms have caused marked interference with employment or frequent hospitalization. Moreover, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard. Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted. 38 C.F.R. § 3.321 (b)(1).

As noted, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The rating criteria pertaining to disabilities of the spine contemplate pain, whether or not it radiates, resulting in limitation of motion.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected degenerative joint and disc disease of the lumbar spine, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


Finally in this regard, the evidence, including the Veteran's statements, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability. Consequently, there is no implicit claim for a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a white patchy, elevated lesion in the left lateral tongue area, also characterized as leukoplakia is reopened.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss on and after May 28, 2014, is denied.



REMAND

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

The Veteran was exposed to herbicides during service.  He currently has a diagnosis of cancer of the tongue.  He has a statement from a physician indicating a possible etiology between his diagnosis and his exposure to herbicides.  Therefore, a VA examination is necessary prior to adjudication.

The Veteran is also service connected for hearing loss, for which he claims an increased rating.  As noted above, effective May 28, 2014 the RO granted a 10 percent rating for BILATERAL hearing loss.  Prior to that date review of the record seems to reveal that service connection had only been assigned for defective hearing in the left ear, with service connection in the right ear considered as non-service connected.  The record reflects that the Veteran disagreed with the assigned rating (decided above) and the effective date of the award.  In view of the recharacterization of the disability without further elaboration, review of the assigned date of the rating needs further review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided relevant treatment. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of any leukoplakia that is present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed. 

The Veteran is competent to attest to observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's leukoplakia and its residuals are related to active service or events therein, to include herbicide exposure.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. Review the matter of assignment of a compensable rating prior to May 28, 2014, to include a review of medical evidence to include whether there was a basis to assign a compensable rating for BILATERAL hearing loss earlier than the date selected.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


